Citation Nr: 1509150	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-06 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for a left hip and pelvis condition, status post gunshot wound, with retained fragment, scars, and arthritis. 

2. Entitlement to an initial rating higher than 10 percent for a right knee condition, status post gunshot wound.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to September 2011.

This case comes to the Board of Veterans' Appeals (Board) on appeal from January 2012 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The January 2012 decision granted the Veteran service connection for residuals of gunshot wounds to his left hip and right knee.  The hip was rated as 10 percent disabling and the knee as noncompensable.  The March 2012 decision continued these ratings.  

In a September 2014 rating decision, the Veteran's noncompensable rating for his right knee condition was increased to 10 percent.  He was also assigned a separate 10 percent rating for a scar on his right knee.  Because this increased rating does not represent a grant of the maximum benefits allowable, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In November 2014, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  At the hearing, the Veteran testified that he was satisfied with the separate 10 percent rating he received for his right knee scar in the September 2014 rating decision; thus, that issue is not on appeal.  





FINDINGS OF FACT

1. The Veteran's gunshot wound to his left hip affected Muscle Groups XIV and XVI and resulted in impairments to muscle strength and endurance.

2. At worst, his right knee has flexion limited to 60 degrees and normal extension with no evidence of ankylosis, subluxation or lateral instability, dislocated cartilage, tibia and fibula impairment, or genu recurvatum.   


CONCLUSIONS OF LAW

1. The criteria are met for an initial rating of 30 percent for the residuals of a gunshot wound to the left hip, but not higher.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.71a, Diagnostic Codes (DCs) 5250-5255, 4.73, DCs 5314, 5316 (2014).

2. The criteria are not met for an initial rating higher than 10 percent for the residuals of a gunshot wound to the right knee.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

With respect to VA's notice obligations, because this claim concerns an appeal of an initial rating, the VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of her disability - especially if he or she alleges a worsening of her disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the Board concludes that the duty to assist has been met.  The Veteran's service treatment records (STRs) have been obtained, also his post-service VA treatment records and identified private treatment records.  Additionally, he was provided multiple sets of VA compensation examinations for his hip and knee, the reports of which, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate the Veteran's residuals of his gunshot wounds.  Thus, additional examination of this disability is not needed.  See 38 C.F.R. § 3.327(a).  Since there is no indication of any relevant evidence still needing to be obtained concerning this claim, the Board is proceeding with its consideration of the claims.

II. Higher Initial Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See Hart v. Mansfield, 21 Vet. App 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

a. Left Hip

The Veteran's residuals of a gunshot wound to the left hip are rated in accordance with 38 C.F.R. § 4.73, DC 5314.  That Diagnostic Code is applicable to impairment of Muscle Group XIV which consists of the anterior thigh group, i.e., (1) the sartorius; (2) the rectus femoris; (3) the vastus extemus; (4) the vastus intermedius; (5) the vastus intemus; (6) and the tensor vaginae femoris.  Those muscles variously control the following functions: extension of the knee; simultaneous flexion of the hip and flexion of knee; tension of the fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XVII (pelvic girdle group 2) in postural support of the body; and acting with the hamstrings in synchronizing the hip and knee.  A 10 percent rating is warranted for moderate muscle impairment.  A 30 percent rating is warranted for moderately severe muscle impairment, while a 40 percent rating is warranted for severe muscle impairment. 

Additionally, DC 5316 is applicable to impairment of Muscle Group XVI which consists of the pelvic girdle group 1, i.e., (1) psoas; (2) iliacus; and (3) pectineus.  Those muscles various control the flexion of the hip.  A 10 percent rating is warranted for moderate muscle impairment.  A 30 percent rating is warranted for moderately severe muscle impairment, while a 40 percent rating is warranted for severe muscle impairment.

In evaluating muscle injuries from gunshot wounds or other trauma consideration is given to the history and complaints associated with the particular injury, as well as the current objective findings.  38 C.F.R. § 4.56.  Such factors, however, are only guidelines which are to be considered with all evidence in the individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993). 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

The provisions of 38 C.F.R. § 4.56 also provide guidance in classifying muscle injuries as slight, moderate, moderately severe, or severe.  The various levels are determined by evaluating the type of injury; the history and complaint associated with the injury; and the objective findings.

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  38 C.F.R. § 4.56(d)(2)

Moderately-severe disability of the muscles is caused by a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with resultant debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints are demonstrated by service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objective findings include entrance and, if present, exit scars indicating the track of the missile through one or more muscle groups and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability results from a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring.  In such cases, the history of the injury is substantiated by service department records or other evidence showing hospitalization for a prolonged period for treatment of wound and a record of consistent complaints of the cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to the muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance or soft flabby muscles in the wound area. The muscles may swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements, compared with the corresponding muscles of the uninjured side, indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4) .

Other signs of severe muscle disability, if present, are x- ray evidence of minute, multiple, scattered foreign bodies, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering an area where bone is normally protected by muscle. Severe muscle disability may also be shown by diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, or induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

A number of other musculoskeletal Diagnostic Codes are potentially applicable to the Veteran's left hip disability.  Diagnostic Code 5251 provides for a 10 percent evaluation for extension of the thigh limited to five degrees.  Diagnostic Code 5252 provides for 10, 20, 30 and 40 percent evaluations where flexion of the thigh is limited to 45 degrees, 30 degrees, 20 degrees and 10 degrees, respectively.  Finally, Diagnostic Code 5253 provides for a 10 percent evaluation for limitation of rotation of the thigh of (cannot toe-out more than) 15 degrees, or limitation of adduction (cannot cross legs).  A 20 percent evaluation is warranted for limitation of adduction of the thigh where motion is lost beyond 10 degrees.  See 38 C.F.R. § 4.71a.  He is not warranted a higher rating under DC 5250 because he has never been diagnosed with any form of ankylosis in his left hip.  Likewise, he is not warranted a higher rating under DCs 5254 or 5255 because he has never been diagnosed with flail joint of the left hip, nor has he had any nonunion or malunion of his hip.

There is extensive record of the Veteran's left hip conditions contained in his STRs.  The injury itself occurred in May 2008, and then-contemporary STRs show a left anterolateral proximal thigh entrance wound with an exit wound at gluteus, with another entrance wound in the right knee.  May 26 and May 29, 2008 admission notes contain the results of a CT scan which showed multiple comminuted fractures of the bony pelvis, including the left acetabulum and communuted fracture of the left femoral head, as well as left ischlum, left inferior pubic ramus, and fracture of the left medial superior pubic ramus.  The Veteran was discharged on June 10, 2008.  A September 2008 record shows shrapnel fragments in the left area with damage to the femoral head and medial acetabulum.  There is a May 2009 MRI that showed posttraumatic changes to the left hip with destruction of the inferior cortical margin of the left femoral head and the inferior acetabular margin on the left.  These findings are echoed in a January 2010 MRI, which also noted remote ramus fractures.  A June 2010 CT scan showed severe deformities of the medial wall of the acetabulum and the inferior aspect of the femoral head as well as numerous bony fragments, as well as moderate degenerative arthritic changes.  A July 2010 MRI showed severe deformities of the medial wall of the acetabulum and the inferior aspect of the femoral head as well as numerous bony fragments as well as moderate degenerative arthritic changes.  

There are physical therapy records detailing the Veteran's therapy for his left hip condition following the gunshot wound.  There are also subsequent STRs detailing his hip pain and treatment for osteoarthritis.  A September 2010 record listed his range of motion measurements concerning the left hip as follows: forward flexion to 45 degrees; external rotation to 40 degrees; and internal rotation to 30 degrees.  

He underwent his first set of VA examinations in December 2011.  At this time, he had a general medical exam.  A detailed history of the gunshot wound and its residuals is provided in the examination report.  The Veteran reported working as a project manager for a construction company.  The examiner included summaries from the Veteran's in-service radiographic imaging.  The Veteran stated that he had noticed some intermittent painful popping with internal rotation of the left hip, but it was otherwise stable.  There were also intermittent sharp pains from prolonged sitting or sudden movements.  This would sometimes wake him at night.  In terms of functional history, the Veteran reported he was limited to sitting for periods over two hours, while limited to standing or walking for periods over 30 minutes.  He stated that there were no effects on his occupation, but he could not get involved in recreational sports.  

Upon examination, the Veteran had normal gait and posture.  He had an entrance wound on his left buttock of less than one centimeter in area which was described as a non-tender scar.  He had an exit wound on his anterior left hip which was well healed and non-tender.  There was not any pain, breakdown of skin, functional limitation, elevation or depression, underlying soft tissue loss, inflammation, edema, or keloid in this scar and it was of normal color.  There was no tenderness, effusion, edema, redness, heat, inflammation, abnormal movement, instability, or guarding of movement of the left hip.  His range of motion measurements for the left hip were as follows: flexion to 100 degrees; extension to 30 degrees; adduction to 25 degrees; abduction to 45 degrees; external rotation to 45 degrees; and internal rotation to 30 degrees limited by pain at "extreme of motion."  His strength was listed as normal.  In terms of the DeLuca criteria, the examiner stated that there was additional functional limitation of the left hip at the extremes of motion with repetitive use-particularly internal rotation.  He stated that painful motion, weakness, excessive fatigability, lack of endurance, and incoordination were all expected to be worse in flare-ups or secondary to use of the joint.  The examiner assessed gunshot wound, left hip, and a pelvic fracture.  He reiterated that this limited the Veteran's ability to run, jump, pivot, and climb, but he was able to work in his chosen profession and to perform gainful employment. 

He had a muscle injuries VA examination in January 2012.  The examiner marked that the Veteran had a penetrating muscle injury of the pelvic girdle or thigh.  It was located in muscle groups XIV and XVI, on the left side.  The scar associated with the injury was marked as an entrance and exist scar indicating track of missile through one or more muscle groups.  Strength testing for left hip flexion and knee extension was marked as four out of five - less than normal strength.  Muscle atrophy was denied.  X-rays were performed and there was no evidence of retained metallic fragments.  The examiner included x-ray findings from December 2011, which showed shrapnel in the soft tissues overlying the left hip, sclerosis of the acetabulum with old left acetabular fracture deformity and osteophyte formation, as well as mild degenerative changes.  The examiner denied that the muscle injury impacted the Veteran's ability to work.  The examiner specifically denied that foreign retained fragments were in the muscles, but were instead in the soft tissue.  He also said limitations were due to hip and pelvic injuries and not to a muscle injury.  

The Veteran had a hip and thigh VA examination in February 2012.  The examiner listed diagnoses of left hip arthritis post gunshot wound and with residual scars and retained fragments and pelvic arthritis, status post pelvis fracture secondary to the gunshot wound.  The Veteran denied that flare-ups impacted the function of his hip and/or thigh.  His range of motion measurements for his left hip were as follows: flexion to 80 degrees with painful motion at 70 degrees and left hip extension to 5 degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees and adduction was not limited so the Veteran could not cross his legs.  Rotation was not limited such that he could not toe-out more than 15 degrees.  After repetitive use testing the range of motion measurements were the same.  The examiner denied that there was any additional limitation in range of motion of the hip and thigh following this testing, but did indicate he experienced functional loss in the form of less movement than normal, weakened movement, pain on movement, and instability of station.  He did not have localized tenderness or pain to palpation at the hip joint.  On muscle strength testing, his hip flexion was active movement against some resistance, whereas all other movements were normal.  The examiner denied the presence of ankylosis as well as any malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  He also denied the Veteran had ever had a hip replacement.  While his scar was noted, the examiner denied it was painful, unstable, or greater than 39 square centimeters.  The examiner indicated that degenerative or traumatic arthritis was documented via the December 2011 x-rays, discussed above.  He also stated that the hip disability impacted the Veteran's ability to work by limiting him to walking two miles a day and standing for seven hours as long as he stretched every two hours.  He could lift up to 50 pounds using his legs.  

He also underwent a VA examination for his scars at this time.  The examiner noted his residual scar of the left hip status post gunshot wound.  He denied that this was painful, unstable, or due to any burns.  The scar on his left hip was described as linear, measuring two centimeters.  

There is a private evaluation from February 2013.  The examiner included a history of his left hip injury.  He stated that the Veteran complained of fatigability, weakness, lack of mobility, and chronic pain.  The Veteran further stated he had chronic flare-ups daily which lasted one to two hours and decreased his mobility by 90 percent.  He further described interference with sitting for prolonged periods, which interfered with his ability to work.  He also stated that prior to the injury he could deadlift 325 pounds, but at that time could only deadlift 185 pounds.  Upon examination, his left hip had a two centimeter linear scar that was not tender.  His range of motion testing was as follows: flexion to 30 degrees with tenderness; extension to 0 degrees with tenderness; abduction not lost beyond 10 degrees; adduction was limited so he could not cross his legs; he could not toe out more than five degrees; external rotation 30 percent with tenderness; and internal rotation 10 percent with tenderness.  Muscle strength was rated four out of five for flexion, extension, and adduction.  

The Veteran had another set of VA examinations performed in January 2014.  This included another Scars/Disfigurement examination where his two centimeter, linear scar on his left hip was noted.  

He also had hip and thigh VA examination at this time.  His gunshot wound to the left hip and fractured pelvis were listed as his diagnoses.  The examiner wrote that the Veteran complained of a constant, stabbing pain his left hip area that he rated as six to nine out of ten.  X-rays performed in December 2013 showed stable appearance of a posttraumatic gunshot wound to the left hip with surrounding metallic shrapnel.  The examiner included older x-rays and physical therapy reports in this section as well.  The examiner denied that the Veteran reported that flare-ups impacted the function of his hip or thigh.  

His left hip range of motion measurements were as follows: flexion to 110 degrees, with painful motion beginning at 115 degrees; extension greater than five degrees with painful motion at greater than five degrees; abduction was lost beyond 10 degrees; adduction was not limited such that the Veteran could not cross his legs; and rotation was not limited as such that the Veteran could not toe-out more than 15 degrees.  He could perform repetitive use testing, with similar results, except that here there was no post-test abduction lost beyond 10 degrees.  While the examiner denied that there was any additional limitation in range of motion following repetitive-use testing, he did indicate that the Veteran had functional loss in the form of less movement than normal, weakened movement, and pain on movement.  There was also localized tenderness or pain to palpation at the left hip.  Muscle strength testing revealed active movement against some resistance for flexion, abduction, and extension.  The examiner denied there was ankylosis or malunion/nonunion of femur, flair hip joint, or leg length discrepancy.  He indicated that there was degenerative arthritis in the left hip as documented by x-rays.  Finally, he marked that the Veteran's hip condition impacted his ability to work as he had to switch careers, as well as forcing him to stand up and walk around occasionally and limiting his driving.  The condition also affected his ability to dress himself.  

He had an additional muscle injury examination.  The examiner indicated that he had a penetrating muscle injury to muscle groups XIV and XVI of the left pelvic girdle and thigh.  The associated entrance and exit scars were noted.  Muscle strength testing revealed less than normal strength for the left hip flexion, but all other types were normal on the left side.  Muscle atrophy was denied.  The examiner indicated that there was x-ray evidence of retained shell fragments and/or shrapnel.  He denied that the muscle injury impacted the Veteran's ability to work.  

At the Veteran's video conference hearing in November 2014, he testified that his the gunshot wound resulted in intense physical therapy and that over time, he could not drive, sit, or perform high impact activities like he was able to before the injury.  He stated that he could no longer touch his toes and that when he moved his left hip, it started to "crack from the normal acetabulum inside the ball socket."  He reiterated that extreme cramping was the most frequent symptom he experienced with regards to his hip and the shrapnel that remained.  He also stated that pain would force him to stop his car, get out and stretch his legs.  

After review of the above evidence, the Board concludes that there is a genuine question as to whether the Veteran possesses a moderate or a moderately-severe muscle injury to his left hip under DC 5316.  The evidence of record does show exit scars indicating the track of the missile through one or more muscle groups (Groups XIV and XVI), which is objective evidence contemplated by the higher, moderately-severe rating.  There is also indication that the left hip has less than normal muscle strength when tested.  Finally, the private record he submitted from February 2013 showed that his flexion was limited to 30 degrees with tenderness.  In a situation where there is such a question, benefit-of-the-doubt is given to the Veteran and the higher rating is assigned.  Thus, the Board is granting him the higher 30 percent rating for a moderately-severe disability under 38 C.F.R. § 4.73, DC 5316.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

He is not warranted the higher 40 percent rating for a severe muscle injury under the code.  While the Veteran's hip does have x-ray evidence of multiple, scattered foreign bodies, a sign that is contemplated by a severe muscle disability, he lacks any other evidence contemplated by the higher rating indicated by 38 C.F.R. § 4.56.  The gunshot wound did result in a fracture in the pelvis, but there was not extensive debridement, prolonged infection, sloughing of soft parts, or intermuscular binding and scarring.  He does not have any of the objective factors listed in 38 C.F.R. § 4.56(d)(4), such as ragged, depressed, and adherent scars indicating wide damage to the muscle groups; any loss of deep fascia or muscle substance or soft flabby muscles in the wound area; or any abnormal swelling or hardening of the muscles.  Furthermore, while his muscle strength testing was not normal, it was always tested as a "four out of five", even on his private examination which showed a worse condition than the VA examinations of record.  Muscle atrophy was never shown, nor was there any adhesion of his resulting scars to any of the long bones.  There is no evidence of diminished muscle excitability to pulsed electrical current in electrodiagnostic tests or adaptive contraction of an opposing group of muscles.

Additionally, the Veteran is not warranted a higher rating for his left hip disability under any of the applicable codes contained in 38 C.F.R. § 4.71a.  His thigh flexion was never limited to 10 degrees.  And, as already discussed, he has never been diagnosed with ankylosis of the hip, flail joint of the hip, or with any nonunion or malunion of his femur.  

The Board has also considered whether the Veteran's scars on his left hip are warranted a separate compensable rating.  However the scars associated with the gunshot wound to the left hip have always been described as not more than 2 centimeters in total area, linear, and not unstable or painful.  Thus, he is not warranted such a rating under 38 C.F.R. § 4.118, DCs 7800-7805.  

b. Right Knee

The Veteran's residuals of a gunshot wound to the right knee are currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5260, which covers limitation of flexion of the leg.  

Diagnostic codes 5256 through 5263 are available to rate disabilities of the knee and leg.  However, since the Veteran has not produced evidence that he suffers from ankylosis of the knee, dislocated semilunar cartilage, removed semilunar cartilage, or genu recurvatum, DCs 5256, 5258, 5259, and 5263 are not applicable here. 

Under DC 5257, a 10 percent rating is assigned on evidence of slight recurrent subluxation or lateral instability of the knee; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  The Board notes that the words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2014).

Under DC 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating. Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating. 

Under DC 5261, extension limited to 5 degrees is noncompensable.  The criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for a 20 percent rating is extension limited to 15 degrees.  The criterion for the next higher rating, 30 percent, is extension limited to 20 degrees.  The criterion for the next higher rating, 40 percent, is extension limited to 30 degrees.  The criterion for the maximum rating, 50 percent, is extension limited to 45 degrees.

Under DC 5262, a 10 percent rating contemplates impairment of the tibia and fibula by malunion with slight knee or ankle disability.  A 20 percent rating is warranted with moderate knee or ankle disability, and a 30 percent rating is warranted for marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula, with loose motion, requiring brace.

Turning now to the facts regarding this issue, the STRs document a May 2009 x-ray of the right knee which showed a healed fracture of the distal femur, medial metaphysis, and condyle.  There was no evidence of any residual fracture lucency.  There is a January 2011 x-ray which showed an unremarkable right knee.  There is a July 2011 STR that a musculoskeletal exam found normal scars on both of his knees.  

The Veteran's right knee was examined at his December 2011 VA general medical examination.  The history of his in-service gunshot wound was given, including the bullet that entered the posterior right knee and exited anterior medially.  The Veteran stated that since service, he has had problems with deep squatting but otherwise most of his activities of daily living were without pain.  The examiner stated there were no current symptoms regarding these residuals.  He also denied that there were any constitutional symptoms of arthritis, inflammatory arthritis, or flare-ups of joint conditions.  There was tenderness of the exit wound scar.  The examiner denied there was any abnormal movement, instability, or guarding of movement.  His range of motion measurements were as follows: flexion to 140 degrees, extension to 0 degrees, and no pain with either motion.  Strength testing was normal.  His ligament testing was normal and the Lachman's test was negative.  His gait was normal.  With regards to the DeLuca criteria, the examiner denied there were any additional functional limitations of the right knee.  

At his February 2013 private evaluation, the Veteran complained of easy fatigability, weakness, lack of mobility, and chronic pain.  He described that he had chronic popping and cracking in his right knee.  He further described daily flare-ups from his knee injury that lasted one to two hours and decreased his mobility by 90 percent.  The flare-ups were characterized by pain, weakness, stiffness, fatigability, the inability to perform high impact functions, and decreased mobility.  He further described interference with sitting for prolonged periods, which interfered with his ability to work.  He also stated that prior to the injury he could deadlift 325 pounds, but at that time could only deadlift 185 pounds.  He stated that he could only walk for three to four miles at a time.  Upon examination, his right knee had a scar at the exit wound that was four centimeters in area and was tender to palpation.  His range of motion testing was as follows: flexion to 60 degrees without tenderness and extension to 0 degrees without tenderness.  His strength testing was labeled as four out of five for flexion and five out of five for extension.  There was a positive patella grind test consistent with traumatic chondromalacia.  

The Veteran had a VA examination for his right knee in January 2014.  The examiner indicated the claims file was reviewed.  The diagnosis provided was gunshot wound to the right knee.  A detailed history of the injury is given and included is x-rays from August 2012 and January 2014 which both showed a normal right knee.  The Veteran denied that there were flare-ups that impacted the knee and lower leg.  His range of motion measurements were as follows: flexion to 130 degrees with pain at 130 degrees and extension to 0 degrees with no objective evidence of painful motion.  He was able to perform repetitive use testing and his range of motion measurements were the same.  The examiner marked that there was functional loss and/or impairment of the right knee in the form of less movement than normal and pain on movement.  There was pain on palpation for the joint line or soft tissue of the right knee.  His muscle strength testing revealed active movement against some resistance for both flexion and extension.  Joint stability testing was normal.  The examiner denied that x-rays showed any evidence of degenerative or traumatic arthritis or any patellar subluxation.  In terms of functional impact, the examiner indicated the Veteran reported having to stretch at times as well as kneeling to take measurements when it would normally call for a bending movement.  

At his November 2014 hearing, he testified regarding his recurrent right knee pain.  He stated that the condition affected his ability to drive, sit, stand, and lift weights.  He stated that he sometimes had issues with knee instability and buckling, specifically when hiking on an inclined service.  He also stated he experienced buckling when squatting.  He also indicated that there was still debris in the right knee.  

After consideration of all of this relevant evidence, the Board has determined that a rating higher than 10 percent for the residuals of the gunshot wound to his right knee is not warranted.  The competent medical evidence shows that at worst, his flexion of the right leg was limited to 60 degrees.  This is the criterion for a non-compensable rating under DC 5260.  His extension has always been shown to be normal.  While the Veteran testified that he experienced instability in his right knee when performing certain physical activities, the examinations of record show that his right knee did not have any identifiable instability, certainly not any "moderate" instability, which is the criterion for a higher 20 percent rating under DC 5257.  Finally, his x-rays of record, including the most recent January 2014 x-ray, showed a largely normal right knee, with no evidence of any impairment of the tibia and fibula or any degenerative arthritis.  Thus a higher rating is not warranted under DC 5262; nor is a separate compensable rating for any arthritic condition under 38 C.F.R. § 4.71a, DC 5003.  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Additionally, competent evidence has been submitted concerning the nature and extent of the Veteran's disabilities by medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these two disabilities are evaluated.  As a result, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  This competent medical evidence shows that he is warranted a noncompensable rating based on limitation of flexion; however the Board is not interested in lowering his rating here.  Thus, the preponderance of the evidence is against his claim for an initial rating higher than 10 percent for the residuals of a gunshot wound to the right knee and it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Extraschedular Consideration

In reaching the above decisions, the Board also has considered whether an extraschedular rating is warranted for either the left hip or right knee conditions.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question, however, as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected disabilities is inadequate.  38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (defining a three-prong test for determining whether this special consideration is warranted).  His muscle injury involving his left hip and pelvis resulting in pain, limitation of flexion, and cramping, are fully contemplated by the criteria found in 38 C.F.R. § 4.73, DC 5316 and as defined by 38 C.F.R. § 4.56.  His knee pain and clicking and popping of the knee are fully contemplated by 38 C.F.R. § 4.71a, DCs 5256 through 5263; Step 1 of the Thun analysis therefore is not met and referral is not needed.  

The Board acknowledges that in the recent case of Johnson v. Shinseki, __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, all the relevant symptoms have been attributed to specific service-connected disabilities and the Board finds no additional symptoms related to the combination of the Veteran's service connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating of 30 percent for the residuals of a gunshot wound to the left hip is granted, but not one higher. 

Entitlement to an initial rating higher than 10 percent for the residuals of a gunshot wound to the right knee is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


